  8:20-cv-00117-RGK-PRSE Doc # 10 Filed: 05/21/20 Page 1 of 1 - Page ID # 37



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                    Petitioner,                             8:20CV117

       vs.
                                                              ORDER
TODD WASMER, Warden of the
Tecumseh State Correctional Institution;

                    Respondent.


       Petitioner filed a Petition for Writ of Habeas Corpus (Filing No. 1) and a
Motion for Leave to Proceed in Forma Pauperis (Filing No. 4). Habeas corpus cases
attacking the legality of a person’s confinement require the payment of a $5.00 filing
fee. 28 U.S.C. § 1914(a). However, after considering Petitioner’s financial status as
shown in the records of this court (see inmate trust account statement at Filing No.
9), leave to proceed in forma pauperis will be granted and Petitioner is relieved from
paying the filing fee. See 28 U.S.C. § 1915(a)(1).

      IT IS THEREFORE ORDERED that: Petitioner’s Motion for Leave to
Proceed in Forma Pauperis (Filing No. 4) is granted. The next step in this case is for
the court to conduct a preliminary review of the habeas corpus petition in accordance
with Rule 4 of the Rules Governing Section 2254 cases. The court will conduct this
review in its normal course of business.

      Dated this 21st day of May, 2020.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge
